              Case 2:17-cv-01218-RSM Document 64 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    HOWARD J. MEYER, JR, et al.,                       CASE NO. C17-1218 RSM

 9                    Plaintiffs,                        MINUTE ORDER

10            v.

11    BAYERISCHE MOTOREN WERKE AG,
      et al.,
12
                      Defendants.
13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          Trial in this matter is set, by order of the Court, for January 10, 2022. Dkt. #60. On July

17   21, 2021, Plaintiffs’ Request for Information from the Court was filed. Dkt. #63. This filing

18   indicated that Alaska Superior Court Judge Gregory Miller requested that Plaintiffs’ counsel

19   inquire as to whether the Court would alter the Court’s existing trial date.

20          Of significant note, no party to this action has sought to alter the trial date. Plaintiffs did

21   not file a motion for relief from the Court and did not note the filing for the Court’s consideration

22   in compliance with the Court’s local rules—such that Defendants are afforded an opportunity to

23   respond. Plaintiffs do not seek to alter the trial date and indicates that Defendants are not

24   amenable to altering the trial date. Dkt. #63.

     MINUTE ORDER – 1
              Case 2:17-cv-01218-RSM Document 64 Filed 07/23/21 Page 2 of 2




 1          Federal Rule of Civil Procedure 16 governs the alteration of the Court’s previously set

 2   case schedule. That rule provides that “[a] schedule may be modified only for good cause and

 3   with the judge’s consent.” FED. R. CIV. P. 16(b)(4). Plaintiffs’ filing does not establish good

 4   cause for an alteration of the Court’s scheduling order as any conflict with the existing trial date

 5   is speculative. Should the parties, jointly or singularly, determine that a conflict exists that

 6   requires alteration of the Court’s schedule, the Court will entertain stipulated or opposed motions.

 7   The Court will not proceed outside of the Federal Rules of Civil Procedure and without

 8   Defendants being afforded an opportunity to respond.

 9          Absent further filings, the Court will take no further action with regard to Plaintiffs’

10   Request for Information from the Court (Dkt. #63).

11          DATED this 23rd day of July, 2021.

12                                                         RAVI SUBRAMANIAN, Clerk

13

14                                                         s/Paula McNabb_____________
                                                           By: Paula McNabb, Deputy Clerk
15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
